The defendants moved that the Commissioner permit them to prove facts from which, if proved, it must have been held, as matter of law, that the plaintiffs were employees of Fitzpatrick, an independent contractor, and not of the R. Wallace 
Sons Manufacturing Company, in the work they were *Page 184 
engaged upon when injured; and further, that a voluntary agreement for compensation was entered into by the defendants with Molstre on August 9th, 1921, and with Hayden on January 19th, 1922, and thereafter supplemental findings and awards were made on due notice, in the case of Molstre twice, and of Hayden once, and no claim was ever made that they were not employees of the R. Wallace  Sons Company until the present motion, and no appeal was ever taken from the approval by the Commissioner of the voluntary agreements, or from these awards. Payments have been made by the Insurance Company under these agreements and awards up to November 10th, 1922. The Commissioner assumed the facts stated in each motion to be true for the purpose of the ruling, and denied the motions.
The single question to be determined is whether the agreements and awards can be reopened under General Statutes, § 5355, upon the ground that the plaintiffs were not at the time of their injuries employees of the employer against whom the awards were made, and when the parties defendants conceded the fact of the employment at the time they made the voluntary agreement and acquiesced in the subsequent awards without appeal. The Commissioner's power to modify or reopen an award is governed by General Statutes, § 5355, which provides that the award or voluntary agreement for compensation shall be subject to modification, upon the request of either party, "whenever it shall appear to the compensation commissioner that the incapacity of an injured employee has increased, decreased or ceased, or that the measure of dependence, on account of which the compensation is paid, has changed, or that changed conditions of fact have arisen which necessitate a change of such agreement or award in order properly to carry out the spirit of this chapter. *Page 185 
The commissioner shall also have the same power to open and modify an award as any court of the State has to open and modify a judgment of such court."
The circumstances detailed in the motion to reopen do not assume to state a case where the incapacity of either plaintiff has increased, decreased or ceased, or the measure of dependence changed. The conditions upon which the motion is based are those existent when these agreements and awards were made, and hence do not fall under the second ground — changed conditions — which the statute specifies as a basis for modification of the agreement or award. Grabowski v.Miskell, 97 Conn. 76, 83, 115 A. 691. The motion to open and modify falls, if at all, within the third ground for modification named in the statute: the presence of a state of facts which would authorize a court of the State to open and modify one of its judgments. Stated in another form and as broadly as the terms of the statute admit of: would the Superior Court, as a court of equity, have power to open and modify its judgment under the same set of facts as are set forth in this motion? If so, the Commissioner has a like power; if not, the statute gives him no such power.
The facts set forth in the motion show that the plaintiffs had no just claim for compensation against the R. Wallace  Sons Company, since the work they were doing was done by them for an independent contractor and without any legal relation to this defendant company. The failure to ascertain this was due to the negligence of these defendants or their attorney or representative. This situation was like that in Day v.Welles, 31 Conn. 344, 348, of which we said, in passing upon a demurrer to a bill in equity to open a judgment by default: "It certainly does seem strange at first sight, that in a court of equity, upon an application within its jurisdiction, addressed to its discretion, and *Page 186 
asking a new trial, the respondent may admit that the action could have been successfully defended and was groundless, and the judgment therefore unjust and oppressive, and that it is against conscience for him to retain and enforce it, and yet insist successfully that the petitioner can have no relief, if chargeable with any inattention or neglect. But the rule is clear, that equity will not interfere to grant a new trial in an action at law, however unjust the judgment or great the hardship, unless the judgment was obtained through fraud, accident or mistake, unconnected with any negligence or inattention on the part of the judgment debtor, and the rule is founded on the necessity of the case; for if it was otherwise, petitions to set aside or enjoin judgments at law would become too common, and a court of equity be compelled generally to revise decisions at law which on legal principles should be final."
In Jarvis v. Martin, 77 Conn. 19, 21, 58 A. 15, it appeared, in an action to set aside a judgment, that counsel had through negligence permitted the action to be discontinued and a judgment of discontinuance to be entered and the action to be dismissed. On a bill in equity to open the judgment the petitioner relied, as do these defendants, upon the general equity powers inherent in the court. In denying the power of our court of equity to grant such relief, we said: "It is a well-established principle that courts of equity will not relieve against the operation of judgments rendered through the negligence or inattention of the party claiming to be aggrieved or his attorney. . . . The plaintiff, however, contends that the situation presented is one arising from mistake and not from negligence. The distinction is not fundamental. Equity will not, save in rare and extreme cases, relieve against a judgment rendered as the result of a mistake on the part of a party or his counsel, unless the mistake is `unmixed *Page 187 
with negligence,' or to use the language of this court, `unconnected with any negligence or inattention on the part of the judgment debtor,' or, to quote again, `when the negligence of the party is not one of the producing causes.' . . . The negligence or inattention of an attorney is the negligence or inattention of the client. . . . The facts of this case furnish the plaintiff no means of escape from the application of these well-settled rules."
These decisions state our law authoritatively and conclusively. There is no occasion to trace the growth of this principle of our equity jurisprudence. Underlying it is the principle of universal authority whose base is public policy, and is expressed in the maximInterest reipublicoe ut sit finis litium, which we denominated in Burritt v. Belfy, 47 Conn. 323, 329, as the "embodiment of wisdom and justice."
If this principle were not controlling, the course of conduct of these defendants would estop them to abandon the position deliberately taken and long assumed, because they acted upon a mistake of facts of which reasonable diligence on their part would have apprised them. Monroe Nat. Bank v. Catlin, 82 Conn. 227,230, 73 A. 3.
The defendants meet the obstacle interposed by these settled principles, by their contention that we have construed this statute with such liberality as to support their claim to reopen these awards. They point to our having likened the relation of the Commissioner to his award during the entire compensable period to that of a court over a judgment during the term at which it was rendered. Thompson v. Towle, 98 Conn. 738,120 A. 503. The application of this resemblance was to cases brought under the first and second grounds of modification specified in the statute and not to the third. Counsel fail to note the limitation placed by us *Page 188 
upon this resemblance when we say, in close connection with this statement: "The only limitation upon a Commissioner's power to open an award is that it must be `for any proper action thereon.'" And by that we meant that the three grounds upon which the Commissioner was authorized to exercise his power to modify or reopen an award were subject to the limitation that such exercise must be "for any proper action." To permit the Commissioner to open and modify an award under the third named ground of this statute would be contrary to the principles governing a court in a similar situation, would be a defiance of the terms of this statute, and would not be an exercise of his power "for any proper action."
Nor are the defendants aided by our holding in Fair
v. Hartford Rubber Works Co., 95 Conn. 350, 355,111 A. 193, that the rule of equity that courts will not act in a case of mistake of fact at the instance of a private suitor who might, in the exercise of reasonable diligence, have correctly informed the court, is not applicable to the Commissioner. We were speaking of a mistake made through inadvertence, not of a mistake made in a case of negligence long continued.
   The Superior Court is advised in each case to dismiss the appeal and affirm the action of the Commissioner in denying the motion to set aside the voluntary agreement and awards.
In this opinion the other judges concurred.